DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claim amendment filed on 26 October 2021 is acknowledged. Claims 1-21 are original. Claims 1-21 are pending.

Priority
This application filed on 11 May 2021 claims priority to U.S. Provisional Application No. 63/023,092 filed on 11 May 2020; U.S. Provisional Application No. 63/024,209 filed on 13 May 2020 and U.S. Provisional Application No. 63/159,303 filed on 10 March 2021.

Specification
The disclosure is objected to because of the following informalities:
In page 29, embodiment 3, “light chain varibal region” should be replaced with “light chain variable region”. The error occurs twice, in lines 13 and 15 of page 29.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
“light chain varibal region” should be replaced with “light chain variable region”. The error occurs twice in the claim.
Claim 6 is objected to because of the following informalities:  
“the a first light chain (LC1)” should be replaced with “a first light chain (LC1)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 16, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9, 10, 20 and 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
 Claim 9 recites the broad recitation “a dose of about 0.2 µg/kg weekly to about 1500 µg/kg weekly”, and the claim also recites “such as about 35 µg/kg weekly to about 850 µg/kg weekly, 270 µg/kg to about 720 µg/kg weekly, or 19.2-720 µg/kg weekly; or about 0.1 to 100 µg/kg biweekly, such as about 0.2 to 50 µg/kg biweekly, or 0.3-19.2 µg/kg biweekly” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “a dose of about 0.2 µg/kg weekly to about 3000 µg/kg weekly”, and the claim also recites “such as about 80 – 3000 µg/kg weekly, about 100 µg/kg  weekly to about 1800 µg/kg weekly, about 720 µg/kg to 1500 µg/kg, such as about 1000, 1100, 1200, 1300, 1400, 1500, 1600, 01700 or 1800 µg/kg” which is the narrower statement of the range/limitation.
Claim 20 recites the broad recitation “an overall response rate of at least 60%”, and the claim also recites “such as 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or more” which is the narrower statement of the range/limitation. 
Claim 21 recites the broad recitation “treatment achieves 15% or more”, and the claim also recites “such as 15%, 16%, 17%, 18%, 19%, 20%, 21%, 22%, 23%, 24%, 25% or more” which is the narrower statement of the range/limitation. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 12 and 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 19, a Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. The Markush grouping should include a finite list of alternatives with “and” between the last two alternatives. Instant claim 19 recites “or” making the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kuo et al. (US2016/0297885) (herein Kuo). 
Kuo teaches a method of treating multiple myeloma comprising administering to a patient need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates as described herein and one or more other therapeutic agent selecting from the group consisting of bortezomib, lenalidomide, carfilzomib, and doxorubicin. In some embodiments, the patient is relapsing or refractory to previous multiple myeloma therapy. (Page 78, Paragraph 0313)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claim 1 above, and further in view of Pillarisetti et al. (US2017/0051068) (herein Pillarisetti)

Regarding claim 2, Kuo teaches a method of treating cancer with BCMAxCD3 bispecific antibody for subjects relapsed or refractory to prior treatment. 
Kuo does not teach the specific amino acid sequences of the CDRs for BCMA and CD3 binding domain of the antibody of the instant claim. 
Pillarisetti teaches various BCMAxCD3 bispecific antibodies. One of these antibodies, BCMB72 described in page 35, Table 10 has a heavy chain 1 and light chain 1 of CD3B219 (SEQ ID NO: 55 and 56, respectively) and a heavy chain 2 and light chain 2 of BCMB69 (SEQ ID NO: 65 and 76, respectively). BCMA binding domain of the instant claim comprises HCDR 1-3 (SEQ ID NO: 4-6) and LCDR 1-3 (SEQ ID NO 7-9). Sequence alignment of the BCMA binding domain CDRS of the instant claim with the heavy and light chain of Pillarisetti SEQ ID NO 65 and 76 show 100% identity. Similarly,  CD3 binding domain of the instant of the instant claim comprises HCDR 1-3 (SEQ ID NO: 14-16) and LCDR 1-3 (SEQ ID NO 17-19). Sequence alignment of the CD3 binding domain CDRS of the instant claim with the heavy and light chain of Pillarisetti SEQ ID NO 55 and 56 show 100% identity. Sequence alignments are shown below. 

    PNG
    media_image1.png
    188
    646
    media_image1.png
    Greyscale
HCDRS 1-3 BCMA binding domain of instant claim (SEQ ID NO: 4-6, Qy) and heavy chain 2 of SEQ ID NO: 65 (Db) of Pillarisetti bispecific antibody BCMB72.


    PNG
    media_image2.png
    236
    730
    media_image2.png
    Greyscale
LCDRS 1-3 BCMA binding domain of instant claim (SEQ ID NO: 7-9, Qy) and light chain 2 of SEQ ID NO: 76 (Db) of Pillarisetti bispecific antibody BCMB72.


    PNG
    media_image3.png
    236
    728
    media_image3.png
    Greyscale
HCDRS 1-3 CD3 binding domain of instant claim (SEQ ID NO: 14-16, Qy) and heavy chain 1 of SEQ ID NO: 55 (Db) of Pillarisetti bispecific antibody BCMB72.

    PNG
    media_image4.png
    193
    676
    media_image4.png
    Greyscale
LCDRS 1-3 CD3 binding domain of instant claim (SEQ ID NO: 17-19, Qy) and light chain 1 of SEQ ID NO: 56 (Db) of Pillarisetti bispecific antibody BCMB72.
Given the method of treating multiple myeloma with a BCMAxCD3 bispecific antibody taught by Kuo it would have been obvious to someone of ordinary skill in the art to substitute the bispecific antibody of Kuo with antibody BCMB72 taught by Pillarisetti to obtain predictable results since antibody BCMB72 is also BCMAxCD3 bispecific antibody and Pillarisetti teaches the use of BCMB72 for treatment of multiple myeloma (Pillarisetti, page 44 , Example 20).

Regarding claim 3, Pillarisetti teaches antibody BCMB72 (described in page 35, Table 10 and claim 20) that has heavy chain 1 and light chain 1 of CD3B219 (SEQ ID NO: 55 and 56, respectively) and a heavy chain 2 and light chain 2 of BCMB69 (SEQ ID NO: 65 and 76, respectively). The heavy and light chain variable regions of the BCMA binding domain of the instant claim (SEQ ID NO: 10 and 11, respectively) match the variable regions of the heavy chain 2 and light chain 2 of SEQ ID NO: 65 and 76 of Pillarisetti’s BCMB72 bispecific antibody. Similarly, the heavy and light chain variable regions of the CD3 binding domain of the instant claim (SEQ ID NO: 20 and 21, respectively) match the variable regions of the heavy chain 1 and light chain 1 of SEQ ID NO: 55 and 56 of Pillarisetti’s BCMB72 bispecific antibody. Sequence alignment are shown below. 



    PNG
    media_image5.png
    248
    650
    media_image5.png
    Greyscale
VH of BCMA binding domain of instant claim (SEQ ID NO: 10, Qy) and heavy chain 2 of SEQ ID NO: 65 (Db) of Pillarisetti bispecific antibody BCMB72.


    PNG
    media_image6.png
    189
    626
    media_image6.png
    Greyscale
VL of BCMA binding domain of instant claim (SEQ ID NO: 11, Qy) and heavy chain 2 of SEQ ID NO: 76 (Db) of Pillarisetti bispecific antibody BCMB72.

    PNG
    media_image7.png
    243
    652
    media_image7.png
    Greyscale
VH of CD3 binding domain of instant claim (SEQ ID NO: 20, Qy) and heavy chain 1 of SEQ ID NO: 55 (Db) of Pillarisetti bispecific antibody BCMB72.

    PNG
    media_image8.png
    202
    649
    media_image8.png
    Greyscale
VL of CD3 binding domain of instant claim (SEQ ID NO: 21, Qy) and light chain 1 of SEQ ID NO: 56 (Db) of Pillarisetti bispecific antibody BCMB72.

Regarding claim 4 and 5, since instant claim 6 further defines HC1 as SEQ ID NO: 12 which corresponds to the BCMA binding domain and HC2 as SEQ ID NO: 22 which correspond to the CD3 binding domain, claims 5 and 6 have been interpreted as HC1 corresponding to the BCMA binding domain and HC2 corresponding to the CD3 binding domain.  Pillarisetti teaches that in some embodiments wherein the BCMA-binding arm has an IgG4 isotype, it contains S228P, L234A, and L235A substitution(s) in its Fc region (i.e. proline at position 228, alanine at position 234 and alanine at position 235 in HC1)  (Page 17, Paragraph 0140). Additionally, Pillarisetti teaches that in some embodiments wherein the CD3-binding arm has an IgG4 isotype, it contains S228P, L234A, L235A, F405L, and R409K substitution(s) in its Fc region (i.e. leucine at position 405 and lysine at position 409, proline at position 228, alanine at position 234 and alanine at position 235 in HC2) (Page 17, Paragraph 0142) 

Regarding claim 6, Pillarisetti teaches antibody BCMB72 (described in page 35, Table 10 and claim 20) that has heavy chain 1 and light chain 1 of CD3B219 (SEQ ID NO: 55 and 56, respectively) and a heavy chain 2 and light chain 2 of BCMB69 (SEQ ID NO: 65 and 76, respectively). Sequence alignment of instant heavy chain 1 and light chain 1  (SEQ ID NO: 12 and 13, respectively) with heavy chain 2 and light chain 2 of antibody BCMB72 (SEQ ID NO: 65 and 76, respectively) show 100% match and both are directed to the BCMB69 arm of the bispecific antibody. Similarly, sequence alignment of instant heavy chain 2 and light chain 2  (SEQ ID NO: 22 and 23, respectively) with heavy chain 1 and light chain 1 of antibody BCMB72 (SEQ ID NO: 55 and 56, respectively) show 100% match and both are directed to the CD3 arm of the bispecific antibody. Sequence alignments are shown below. 

Heavy chain 1 of BCMA binding domain of instant claim (SEQ ID NO: 12, Qy) and heavy chain 2 of SEQ ID NO: 65 (Db) of Pillarisetti bispecific antibody BCMB72.

    PNG
    media_image9.png
    542
    621
    media_image9.png
    Greyscale




Light chain 1 of BCMA binding domain of instant claim (SEQ ID NO: 13, Qy) and light chain 2 of SEQ ID NO: 76 (Db) of Pillarisetti bispecific antibody BCMB72.

    PNG
    media_image10.png
    318
    661
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    550
    636
    media_image11.png
    Greyscale
Heavy chain 2 of CD3 binding domain of instant claim (SEQ ID NO: 22, Qy) and heavy chain 1 of SEQ ID NO: 55 (Db) of Pillarisetti bispecific antibody BCMB72






Light chain 2 of CD3 binding domain of instant claim (SEQ ID NO: 23, Qy) and light chain 1 of SEQ ID NO: 56 (Db) of Pillarisetti bispecific antibody BCMB72

    PNG
    media_image12.png
    308
    639
    media_image12.png
    Greyscale


Regarding claim 7, in page 32 (lines 9-12 and tables 3 and 4) the instant specification defines teclistamab as an anti-BCMA/anti-CD3 antibody comprising a BCMA binding arm BCMB69 and a CD3 binding arm CD3B219. Pillarisetti teaches antibody BCMB72 (Pillarisetti page 35, Table 10 and claim 20) that has heavy chain 1 and light chain 1 of CD3B219 (SEQ ID NO: 55 and 56, respectively) and a heavy chain 2 and light chain 2 of BCMB69 (SEQ ID NO: 65 and 76, respectively). Sequences alignment matches shown above demonstrate a 100% match between the described teclistamab and Pillarisetti BCMB72. Summary of the sequence matches is shown in the table below. 
Teclistamab as described in the specification 
Pillarisetti BCMB72 antibody
BCMB69 arm 
BCMB69 arm
Region 
Sequence (SEQ ID NO)
Region 
Sequence (SEQ ID NO)
VH
10
VH
Amino acids 1-121 of SEQ ID NO: 65
VL
11
VL
Amino acids 1-111 of SEQ ID NO: 76
HC
12
HC
65
HL
13
HL
76
CD3 arm 
CD3 arm 
VH
20
VH
Amino acids 1-125 of SEQ ID NO: 55
VL
21
VL
Amino acids 1-112 of SEQ ID NO: 56
HC
22
HC
55
HL
23
HL
56


Regarding claim 8, Pillarisetti teaches that administration of the antibodies may e.g. be parenteral, such as intravenous, intramuscular or subcutaneous (Page 21, paragraph 0177, 4th sentence). In addition, in example 21 antibody BCMB72 was administered intravenously to mice (Page 45, paragraph 0316 4th sentence).

Regarding claim 9 and 10, Pillarisetti teaches that the efficient dosages and the dosage regimens for the multispecific antibodies and fragments depend on the disease or condition to be treated and may be determined by one skilled in the art. An exemplary, non-limiting range for a therapeutically effective amount of a compound of the present invention is about 0.001-10 mg/kg, such as about 0.001-5 mg/kg, for example about 0.001-2 mg/kg, such as about 0.001-1 mg/kg, for instance about 0.001, about 0.01, about 0.1, about 1 or about 10 mg/kg (Page 21, paragraph 0176). In addition, Pillarisetti teaches that in one embodiment, the multispecific antibody or fragment may be administered in a weekly dosage of calculated as a fixed dose for up to eight times, such as from four to six times when given once a week (Page 21, paragraph 0178, 1st sentence). In addition, Pillarisetti teaches the use of antibody BCMB72 in example 21 at various concentration in a mouse study at concentrations of 0.005 mg/kg, 0.025 mg/kg, 0.05 mg/kg mice (Page 45, paragraph 0316 4th sentence). Based on the teachings of Pillarisetti, a skilled artisan would have been able to arrive at the dosage schedule of the instant claims through routine optimization since the exemplary ranges taught by Pillarisetti overlap with the dosage ranges of the instant claim and only optimization would have been required to arrive to the specific ranges of the instant claim. MPEP 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Regarding claims 13 and 14,  Kuo teaches a method of treating multiple myeloma comprising administering to a patient need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates (Page 78, Paragraph 0313). In addition, Pillarisetti teaches the use of antibody BCMB72 for the treatment of multiple myeloma (Page 45, Example 21, paragraph 0316).

Regarding claim 15 and 16, Kuo teaches a method of treating multiple myeloma comprising administering to a patient need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates as described herein and one or more other therapeutic agent selecting from the group consisting of bortezomib, lenalidomide, carfilzomib, and doxorubicin. In some embodiments, the patient is relapsing or refractory to previous multiple myeloma therapy (Page 78, Paragraph 0313). Kuo also teaches that current treatment for multiple myeloma is focused on plasma cells apoptosis and/or decreasing osteoclast activity (e.g., chemotherapy, thalidomide, lenalidomide, bisphosphonates, and/or proteasome inhibitors such as bortezomib (VELCADE®) or carfilzomib) (Page 1, Paragraph 0006, 3rd sentence). Kuo teaches a method of treating a cancer in a subject comprising administering to the subject in need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA, or CD3-BCMA bispecific antibodies) (Page 77, Paragraph 303, 1st sentence). Kuo further defines subject as a mammal, more preferable a human (Page 10, Paragraph 0084).

Regarding claims 17-19, Kuo teaches a method of treating multiple myeloma comprising administering to a patient need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates as described herein and one or more other therapeutic agent such as a chemotherapeutic agent (e.g., doxorubicin or carfilzomib) or thalidomide or its derivative thereof (e.g., lenalidomide (REVLIMID®)). In some embodiments, the one or more other therapeutic agent is selecting from the group consisting of bortezomib (e.g., VELCADE®), melphalan, prednisone, doxorubicin, lenalidomide, thalidomide, prednisone, carmustine, etoposide, cisplatin, cyclophosphamide, carfilzomib, and vincristine(Page 78, Paragraph 0313). 


Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Pillarisetti as applied to claims 2-10 and 13-19 above, and further in view of Caraccio et al. (“Bispecific Antibodies for Multiple Myeloma: A Review of Targets, Drugs, Clinical Trials, and Future Directions”; Front. Immunol., 24 April 2020 Sec. Cancer Immunity and Immunotherapy) (herein Caraccio).

Regarding claim 11, Kuo and Pillarisetti teach the treatment of multiple myeloma with BCMAxCD3 bispecific antibody of instant claim 2 for subjects relapsed or refractory to prior treatment. 
Kuo and Pillarisetti do not teach a method wherein the BCMAxCD3 bispecific antibody is administered for a time sufficient to achieve complete response, stringent complete response, very good partial response, partial response, minimal response or stable disease status, and can be continued until disease progression or lack of patient benefit.
Caraccio teaches a review of bispecific antibodies for multiple myeloma. In the review, Caraccio teaches a summary of clinical trial of PF-06863135, an anti BCMA x anti-CD3 bispecific antibody and summarizes the results of a clinical trial. “Patients received escalating doses of PF-06863135 intravenously once a week to determine the maximum tolerated dose (MTD) and recommended phase 2 dose (RP2D). Results from 23 patients treated weekly over a median duration of 4 weeks showed one complete response, two minimal responses, and nine stable disease cases.”(Page 10, 2nd column, 1st paragraph, 3rd sentence)
Given the teachings of Kuo and Pillarisetti, one of ordinary skill in the art would have been motivated to use the BCMB72 bispecific antibody taught by Pillarisetti in the treatment of multiple myeloma in relapsed or refractory patients as taught by Kuo and use the teachings of Caraccio of other BCMAxCD3 antibodies in the art to find a time sufficient to achieve the type of responses described by the results taught by Caraccio using routine optimization. Pillarisetti also teaches that such optimization may be required and performed by a skilled artisan:  “A physician or veterinarian having ordinary skill in the art may readily determine and prescribe the effective amount of the pharmaceutical composition required” (Page 21, Paragraph 0177, 1st sentence). Pillarisetti also teaches that  an “effective amount” or “therapeutically effective amount” refers to an amount effective, at dosages and for periods of time necessary, to achieve a desired therapeutic result. A therapeutically effective amount of a BCMA×CD3 antibody may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the antibody to elicit a desired response in the individual. A therapeutically effective amount is also one in which any toxic or detrimental effects of the antibody or antibody portion are outweighed by the therapeutically beneficial effects (Page 7, Paragraph 0055, 1st sentence).

Regarding claims 20 and 21, Caraccio teaches another study with a different anti-BCMA x anti-CD3 antibody, CC-93269.  “As of October 2019, 30 patients had received the drug, with doses ranging from 0.15 to 10 mg. Preliminary results suggest that higher doses (≥3 mg) of CC-93269 result in improved clinical outcomes: overall response rates were 36% in patients treated with 3–6 mg and 89% in patients treated with >6 mg. None of the patients receiving <3 mg responded. The complete response rate was 17% overall, and 44% among the 9 patients treated with 10 mg.” (Page 11, 1st column, 3rd paragraph). One of ordinary skilled in the art would have been motivated to perform routing optimization in the dosages and schedule of the BCMB72 antibody taught by Kuo to obtain overall responses of at least 60% or a complete response of more than 15% based on the teachings of Caraccio in which other BCMxCD3 bispecific antibodies can reach such levels of overall and complete response based on the dosage administration. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo, Pillarisetti and Caraccio as applied to claims 11, 20 and 21 above, and further in view of Avet-Loiseau et al. (“Evaluation of Minimal Residual Disease (MRD) By Next Generation Sequencing (NGS) Is Highly Predictive of Progression Free Survival in the IFM/DFCI 2009 Trial”, Blood, Volume 126, Issue 23, 2015,Page 191) (herein Avet-Loiseau).
Kuo, Pillarisetti and Caraccio teach the treatment of multiple myeloma with BCMAxCD3 bispecific antibody of instant claim 2 for subjects relapsed or refractory to prior treatment and administration for a time sufficient to achieve a desired response. 
Kuo, Pillarisetti and Caraccio do not teach administration for a time sufficient to achieve complete response that is characterized by negative minimal residual disease (MRD) status, preferably negative MRD status at 10-6 cells, as determined by next generation sequencing (NGS).
Avet-Loiseau teaches that evaluation of MRD in multiple myeloma (MM) is becoming an important trial endpoint, especially in young patients. Avet-Loiseau teaches that two techniques, flow cytometry (FCM) and NGS can be used for evaluation of responses and applied both techniques in a clinical trial. Patients were classified in 3 categories: negative (< 10-6), low-positive (between 10-4 and 10-6), and positive (> 10-4) (see whole abstract).
It would have been obvious to someone of ordinary skill in the art to use NGS to determine MRD status with a negative MRD at 10-6 as taught Avet-Loiseau to determine administration times of the BCMB72 antibody taught by Pillarisetti in the treatment of multiple myeloma as taught by Kuo during routine optimization since Avet-Loiseau teaches that other approaches are not sensitive enough (First three sentences of the abstract). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 20-26, 28-30, 32, 33, 35, 60-71, 73, 74 ,85-88 of copending Application No. 16/412,701 (herein ‘701).  Although the claims are not identical, they are not patentably distinct from each other because they are both drawn to BCMAxCD3 bispecific antibodies with the same CDRs and heavy and light chains used for the treatment of cancer in relapsed or refractory patients. ‘701 claim 7 defines a bispecific antibody having a BCMA binding domain comprising a VH and VL of SEQ ID NO: 29 and 30, respectively and a CD3 domain comprising VH and VL of SEQ ID NO: 39 and 40, respectively. Claim 8 further defines the antibody with a first heavy and light chain of SEQ ID NO: 31 and 32, respectively and second heavy and light chain of SEQ ID NO: 41 and 42, respectively. The instant claims define an antibody having a BCMA domain and a CD3 domain having a first heavy and light chain of SEQ ID NO: 12 and 13, respectively and a second light and heavy chain of SEQ ID NO: 22 and 23. Sequence alignment of instant first and second heavy and light chains with ‘701 first and second heavy and light chains show 100% match. Summary of the corresponding sequence in the instant application and in ‘701 is shown below as well as the sequence alignment between the sequences (CDRs have been underlined). In addition, both sets of claims are directed to the same mutations of IgG4. Moreover, both sets of claims are directed to the combination of the bispecific antibody with other anti-cancer therapies. The claims differ because in ‘701 the treatment with the bispecific antibody is combined with an anti-CD38 antibody which is not claimed in the instant application. 

This is a provisional nonstatutory double patenting rejection.

Region/feature
Instant application
16/412,701
BCMA domain


Heavy chain
SEQ ID NO: 12
SEQ ID NO: 31
Light chain
SEQ ID NO: 13
SEQ ID NO: 32
CD3 domain


Heavy chain
SEQ ID NO: 22
SEQ ID NO: 41
Light chain
SEQ ID NO: 23
SEQ ID NO: 42





SEQ ID NO: 12 of instant application (Qy) and SEQ ID NO: 31 (Db) of ‘701

    PNG
    media_image13.png
    482
    627
    media_image13.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]














    PNG
    media_image15.png
    304
    630
    media_image15.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]SEQ ID NO: 13 of instant application (Qy) and SEQ ID NO: 32 (Db) of ‘701

    PNG
    media_image17.png
    537
    618
    media_image17.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]SEQ ID NO: 22 of instant application (Qy) and SEQ ID NO: 41 (Db) of ‘701

SEQ ID NO: 23 of instant application (Qy) and SEQ ID NO: 42 (Db) of ‘701

    PNG
    media_image19.png
    313
    651
    media_image19.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]

Claims 1-6 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12, 20-22, 45-47 of copending Application No. 16/412,831 (herein ‘831).  Although the claims are not identical, they are not patentably distinct from each other because they are both drawn to BCMAxCD3 bispecific antibodies with the same CDRs and heavy and light chains used for the treatment of cancer in relapsed or refractory patients. Claims 1-6 of ‘831 appear to be identical to claims 1-6 of the instant specification. The SEQ ID NOs differ between the two sets of claims but sequence alignments show that the BCMA binding domain CDRS, VH, VL and heavy and light chain and the CD3 binding domain CDRS, VH, VL and heavy and light chain are identical between both set of claims.  Summary of the corresponding sequence in the instant application and in ‘831 is shown below as well as the sequence alignment between the sequences (CDRs have been underlined). In addition, claims 13 and 14 of the instant application overlap with claims 7 and 8 of ‘831 since both set of claims are drawn to the treatment of multiple myeloma. Similarly, claims 16 and 16 of the instant application overlap with claims 11 and 12 of ‘831 since both set of claims are drawn to the same patient population. Claims 17-19 of the instant claim overlap with claims 19-22 since both sets of claims are drawn to combining the bispecific antibody with additional anti-cancer therapies. 
This is a provisional nonstatutory double patenting rejection.

Region/feature
Instant application
16/412,831
BCMA domain


Heavy chain
SEQ ID NO: 12
SEQ ID NO: 31
Light chain
SEQ ID NO: 13
SEQ ID NO: 32
CD3 domain


Heavy chain
SEQ ID NO: 22
SEQ ID NO: 41
Light chain
SEQ ID NO: 23
SEQ ID NO: 42




    PNG
    media_image21.png
    553
    656
    media_image21.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]SEQ ID NO: 12 of instant application (Qy) and SEQ ID NO: 31 (Db) of ‘831




SEQ ID NO: 13 of instant application (Qy) and SEQ ID NO: 32 (Db) of ‘831

    PNG
    media_image15.png
    304
    630
    media_image15.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]
SEQ ID NO: 22 of instant application (Qy) and SEQ ID NO: 41 (Db) of ‘831

    PNG
    media_image17.png
    537
    618
    media_image17.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]






    PNG
    media_image19.png
    313
    651
    media_image19.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]SEQ ID NO: 23 of instant application (Qy) and SEQ ID NO: 42 (Db) of ‘831


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.R./               Examiner, Art Unit 1647                                                                                                                                                                                         /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647